United States Court of Appeals
                                                             Fifth Circuit


              IN THE UNITED STATES COURT OF APPEALS F I L E D
                      FOR THE FIFTH CIRCUIT        December 22, 2006

                      ))))))))))))))))))))))))))   Charles R. Fulbruge III
                                                           Clerk
                            No. 06-30082

                      ))))))))))))))))))))))))))

JEFFREY A. BROUSSARD; KATHERINE B. BROUSSARD

               Plaintiffs–Appellants

     v.

CHEVRON USA, INC.; ET AL

               Defendants

CHEVRON USA, INC.

               Defendant-Appellee


JEFFREY BERTRAND

               Plaintiff-Appellant

     v.

CHEVRON USA, INC.; ET AL

               Defendants

CHEVRON USA, INC.

               Defendant-Appellee


GERVASE J. DECLOUET

               Plaintiff-Appellant

     v.

CHEVRON USA, INC.; ET AL

               Defendants
CHEVRON USA, INC.

               Defendant-Appellee


          Appeals from the United States District Court
              for the Western District of Louisiana
                         No. 6:04-CV-1385



Before SMITH, BENAVIDES and PRADO, Circuit Judges.

PER CURIAM:*

     Plaintiffs-Appellants Jeffrey A. Broussard, Katherine B.

Broussard, Jeffrey Bertrand, and Gervase J. Declouet

(collectively, “Plaintiffs”) appeal the district court’s order

dismissing their claims of negligence against Defendant-Appellee

Chevron USA, Inc. (“Chevron”).   With the exception of Katherine

Broussard, Plaintiffs were all employees of Production Management

Industries, L.L.C. (“PMI”), an independent contractor hired by

Chevron to perform work on one of its platforms.    During their

work on the Chevron platform, Plaintiffs were injured in a flash

fire that occurred when another PMI employee failed to properly

ventilate the area in which Plaintiffs were working.    Plaintiffs

brought suit against Chevron, and the district court granted

Chevron’s motion for summary judgment, finding that Chevron was

not liable for Plaintiffs’ injuries.   Plaintiffs contend on


     *
       Pursuant to 5TH CIRCUIT RULE 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIRCUIT
RULE 47.5.4.

                                 2
appeal that this decision was erroneous.

     Jurisdiction in this case is founded on the Outer

Continental Shelf Lands Act, which requires us to apply federal

law to Plaintiffs’ claims, supplemented by the law of the

adjacent state--Louisiana in this case--to the extent the state

law is not inconsistent with federal law.     See 43 U.S.C.

§§ 1333(a), 1349 (2000); see also Bartholomew v. CNG Producing

Co., 832 F.2d 326, 328 (5th Cir. 1987).    Thus, absent any

conflict with federal law, this court will apply Louisiana law as

“surrogate federal law” in this case.     See Bartholomew, 832 F.2d

at 328.

     Pursuant to Louisiana precedent and this court’s

interpretation of it, a principal, such as Chevron, is typically

not liable for the negligence of its independent contractor.        See

Roberts v. Cardinal Servs., Inc., 266 F.3d 368, 380 (5th Cir.

2001).    This court has recognized two exceptions to this rule:

(1) when the principal maintains operational control over the

activity in question; or (2) even in the absence of such control,

when the activity is ultrahazardous.    Id.   Further, a principal

always remains liable for its own negligence.     Graham v. Amoco

Oil Co., 21 F.3d 643, 645 (5th Cir. 1994); see also Crane v.

Exxon Corp., USA, 613 So. 2d 214, 221 (La. Ct. App. 1992).

     Here, Plaintiffs argue that Chevron is liable for their

injuries for three reasons: (1) Chevron was negligent; (2)

Chevron meets the operational control exception; and (3) Chevron

                                  3
is liable under an “inherently dangerous activity” exception that

Plaintiffs contend has been recognized under Louisiana law.    As

argued by Plaintiffs, the inherently dangerous activity exception

permits a court to impose liability on a principal if the

activity is inherently dangerous and the principal has “expressly

or impliedly authorized the particular manner” which renders the

work unsafe.     See Ewell v. Petro Processors of La., Inc., 364 So.

2d 604, 606-07 (La. Ct. App. 1978).

     After reviewing the briefs and pertinent record excerpts and

considering the oral arguments of the parties, the court

concludes that the district court did not err in determining that

Chevron was not liable for Plaintiffs’ injuries.    Plaintiffs have

failed to create a genuine issue of material fact on the issues

of whether Chevron was negligent or whether Chevron retained

operational control over Plaintiffs’ activities.    Further, even

if the court were to recognize the inherently dangerous activity

exception as argued by Plaintiffs, there is no evidence that

Chevron expressly or impliedly authorized the act in question.

We therefore AFFIRM the judgment of the district court.

     AFFIRMED.




                                  4